 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 1 of 54

Exhibit List
Exbt. #1 Defendant’s Response to Plaintiff's First Set of Interrogatories
Exbt. #2 Defendant’s Response to Plaintiff's Second Set of Production
Exbt. #3 Defendant’s Response to Plaintiff’s First Set of Requests For
Admissions
Exbt. #4 Defendant’s Response to Plaintiff’s Second Set of Requests For
Admissions
Exbt. #5 Defendant’s Response to Plaintiff's Third Set of Requests For
Admissions
Exbt. #6 B.O.P. Special Housing Unit (S.H.U.) Program Statement
Exbt. #7 Duties of the Bureau of Prisons

Exbt. #8 Plaintiff's Request for Psychological and Medical Services

 
 

Co es ND mH BW YB

NY NY YN NY NN DN HY HB Be we ew ew ee eS oe ee
oN DN MW FF WKH KF DO wO ma DA BR wD HH BS

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 2 of 54 ©

Os

ELIZABETH A. STRANGE Zo
First Assistant United States Attorney
District of Arizona
MICHAEL A. AMBRI
Assistant U.S. Attorney
State Bar No. 021653
United States Courthouse
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
pelephone: 920-620 7300
mail: michael.ambri@usdoj.gov
Attorneys for Defendant United States of America

IN THE UNITED STATES DISTRICT COURT VAs
FOR THE DISTRICT OF ARIZONA

Edward J. Gladney, 4:17-CV-0427-DCB
Plaintiffs, DEFENDANT’S RESPONSES
TO PLAINTIFF’S FIRST SET OF
VS. NON-UNIFORM INTERROGATORIES

United States of America,

Defendant.

 

 

Defendant hereby responds to Plaintiff's first set of non-uniform interrogatories.
INTERROGATORIES AND RESPONSES

1. On May 19, 2016, was Plaintiffs assigned housing unit at U.S.P. Tucson,
B-2 Unit?

RESPONSE: Yes.

2. On May 19, 2016, was Assailant, inmate Terell Powell, assigned to B-2 Unit
at U.S.P. Tucson?

RESPONSE: Defendant objects that “assailant” is compound,

argumentative and assumes facts that are not established. Defendant does

not by answering this request admit that there was an assault or that inmate

Powell is an assailant. Regarding whether inmate Powell was assigned to B-

2 unit on May 19, 2016, Defendant answers no.

3. How did inmate Terell Powell gain access to B-2 Unit at USP Tucson on

 

 
 

Go Oo NIN DW PF WY NY =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 3 of 54

May 19, 2016, between the hours of 9:01am -10:05 a.m.?
RESPONSE: Defendant objects that the interrogatory is compound,
argumentative and assumes facts that are not established. Defendant is
without knowledge and information concerning the subject matter of the
interrogatory. Such information would be in the possession of inmate
Powell.
4. On May 19, 2016 at USP Tucson, was it B.O.P. Policy requiring that all
Housing Unit Officers identify every inmate by their |.D. card to verify the entering inmate
is listed on the Housing Units’ roster? Bo

RESPONSE: No.
5. On May 19, 2016 between 9:01 am-10:05 am, on B-2 Unit at USP Tucson,

did Officer B. Westling abide by B.O.P. policy and follow the correct protocol when he
allowed any inmate, including assailant, to enter his duty post (B-2 Unit)?

RESPONSE: Defendant objects that the interrogatory is compound,

argumentative and assumes facts that are not established. Defendant does

not by answering this interrogatory admit that Officer B. Westling “allowed
any inmate, including assailant, to enter his duty post (B-2 Unit).” To

Defendant’s knowledge, Officer B. Westling did not violate BOP policy.

6. On May 19, 2016 between 9:01 am-10:05 am, did the Housing Unit Officer
on B-2 Unit at U.S.P. Tucson have the discretion to not verify that every inmate entering
his duty post (B-2 Unit) was listed on the Housing Unit’s roster?

RESPONSE: Yes.

7. Per Policy, on May 19, 2016, how many Housing Unit Officers were to be
staffed on duty in each Housing Unit, including B-2 Unit, at USP Tucson?

RESPONSE: Defendant objects that the interrogatory is vague and

ambiguous as to the shift. At the time, there was to be one officer during

the day shift and night shift, and two officers during the evening shift.

8. On May 1 9, 2016 between the hours of 9:01 am-10:05 am, how many

-2-

 

 
 

 

U.S.P, Tucson, on B-2 Unit?
RESPONSE: Defendant objects that “victim” is argumentative and assumes
facts that are not established, Defendant does not by answering this request
acquiesce jn any facts not expressly admitted herein. Defendant Provided
Suitable quarters, Safekeeping, Subsistence and protection to Plaintiff during
the time Stated in the interrogatory.
RESPECTFULLY SUBMITTED this 2nd day of July, 2018.
ELIZABETH A. STRANGE
First Assistant Up ited States Attorney
Disthict EY) ~~
h
Ls/ Michael A. Anibr
MICHAEL A AMBRI
Assistant U.S. Attorney
Attorneys for Defendant

  
 
       

 
 

CO SI DA HW BR &® Bw

WM NYY NY YH Ww Ww we
ermrarse PREF SERDAR SE BSE

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 5 of 54

Served by first class U.S. mail this 13 day of June, 2018:

Edward J. Gladney
No. 80179-279

USP Coleman II
P.O. Box 1034
Coleman, FL 33521

/s/ Michael A. Ambri

 

 

 

 
 

Oo Oe HN DB AH BP WH NH

NO NO NY NH NY NHN NO DN HNO www ey ee ee oe lL lL
ON DN OH BW HO KF CO OO DW ~DT NDR A BR Ho HB YH CO

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 6 of 54 &

Om,
ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona
MICHAEL A. AMBRI
Assistant U.S. Attorney
State Bar No. 021653
United States Courthouse
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520-620-7300
Email: michael.ambri@usdoj.gov
Attorneys for Defendant United States of America
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
Edward J. Gladney, 4:17-CV-0427-DCB
Plaintiffs, DEFENDANT’S RESPONSES
TO PLAINTIFF’S SECOND REQUEST
vs. FOR PRODUCTION OF DOCUMENTS

AND TANGIBLE ITEMS
United States of America,

Defendant.

 

 

Defendant hereby responds to Plaintiffs requests for production.

REQUESTS FOR PRODUCTION AND RESPONSES
1. Any and all duties of Housing Unit officers at USP Tucson that existed on

May 19, 2016.

RESPONSE: Defendant objects that “any and all duties” is vague,
ambiguous and overbroad. Defendant herewith provides Program
Statement 5500.14, Correctional Services Procedures Manual. Defendant
withholds Institution Supplement 5500.14B, Inmate Accountability, and Post
orders from 1/16/2015, which may or may not come within the scope of the
request, depending on the meaning of “any and all duties.” The withheld
materials contain law enforcement privileged information detailing specific
resources, means and methods employed at the prison. The information

lacks relevance to the claims and defenses and its disclosure would threaten

 

 
 

CO AY DA HW BRB WH wD we

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 7 of 54

the secure and orderly operation of the prison.

2. Any and all Policies, Directives, Memorandums, and/or instructions to staff
concerning inmates entering any Housing Unit at USP Tucson that existed on May 19,
2016. .

RESPONSE: Defendant objects that “concerning inmates entering any

Housing Unit” is vague, ambiguous and overbroad. Defendant incorporates

its response to request No. 1, above.

3. Any and all logs, lists, or other documentation reflecting how many Housing
Unit Officers were staffed on duty on B-2 Unit on May 19, 2016, during the hours of 9:01
am and 10:05 am at USP Tucson.

. RESPONSE: Defendant objects and withholds its daily roster dated May 19,
2016, on the basis of law enforcement privilege and proportionality. The
document details specific staffing schedules and patterns which, if
disclosed, would jeopardize the secure and orderly operation of the prison.
Defendant also objects that disclosure of the document is unnecessary in
that Defendant has admitted Plaintiffs allegation that one housing unit
officer was on duty in B-2 Unit during the time referenced in the request.

4. Any and all email communications between Medical and Psychology staff
and Plaintiff, from May 19, 2016 to the date of your response.

RESPONSE: Please see emails provided herewith.

5. Any and all documents related to the May 19, 2016 incident.

RESPONSE: Defendant objects that the request does not describe the

requested records with sufficient particularity and is overbroad: Defendant

further objects that, depending on the intended scope of the request, the
request encompasses information protected by law enforcement and
investigation privilege (investigatory materials), the attorney-client privilege

(materials generated in this litigation), the work product doctrine (materials

generated in this litigation), and the Privacy Act of 1974, 5 U.S.C. § 552a

-2--

 

 
 

Co Oe NI DN UH BR WH NH KB

ao ND A BF BN KF SOC MH DAN BH HB BS

 

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 8 of 54

(information relating to inmates other than Plaintiff).

6. Any and all documents related to the disciplinary history of assailant Terell
Powell.

RESPONSE: Defendant objects and withholds data on the basis that

disclosure is prohibited by the Privacy Act of 1974, 5 U.S.C. § 552a.

7. The incident report given to Terell Powell on May 20, 2016.

RESPONSE: Defendant objects and withholds data on the basis that

disclosure is prohibited by the Privacy Act of 1974, 5 U.S.C. § 552a.

8. Any and all documents reflecting the 2016 transfer of Terell Powell to a
different institution.

RESPONSE: Defendant objects and withholds data on the basis that

disclosure is prohibited by the Privacy Act of 1974, 5 U.S.C. § 552a.

9. Any and all documents and/or logs reflecting how many Prison Rape |
Elimination Act (P.R.E.A.) related incidents occurred at U.S.P. Tucson from January 1,
2011 to the date of your response.

RESPONSE: _ Defendant objects and withholds PREA reports on the

following grounds: The requested information is not relevant to the claims

and defenses in this action. The reports contain information relating to
inmates other than Plaintiff the disclosure of which is prohibited under the

Privacy Act of 1974, 5 U.S.C. § 552a. The reports divulge law enforcement

privileged information concerning specific steps taken by BOP with respect

to PREA matters. Disclosure of the information would jeopardize the secure
and orderly operation of the prison.

10. Any and all video footage or still images (photographed) of B-2 Unit at
U.S.P. Tucson, showing inmate (assailant) Terell Powell entering the entrance of B-2
Unit, by bypassing Housing Unit Officer B. Westling, on May 19, 2016 between the hours
of 9:01 am and 10:05 am.

RESPONSE: None.

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CO NY Dw BR Ww Bw

 

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 9 of 54

11. Any and all video footage of B-2 Units’ interior, at U.S.P. Tucson, reflecting
who and how many Housing Unit Officers were staffed on duty, on May 19, 2016 between
the hours of 9:01 am and 10:05 am.

RESPONSE: None. Defendant has video footage of B-2 Unit but it does not
show who and how many housing unit officers were on duty. Defendant
objects to disclosure of the video on the following grounds: The video
includes images of inmates other than Plaintiff whose disclosure is
prohibited under the Privacy Act of 1974, 5 U.S.C. § 552a. The video is not
necessary to establish that one housing unit officer was on duty at the time
referenced in the request because Defendant has admitted that fact in
response to Plaintiff's discovery requests. The video divulges specific
information about the prison’s surveillance resources, means and methods
whose disclosure would jeopardize prison security and order.

12. Any and all video footage of B-2 Units’ entrance area at U.S.P. Tucson
showing the procedure(s) that Housing Unit Officers followed before allowing any inmate
to enter the Unit between May, 19, 2015 — June 1, 2016.

RESPONSE: None.

13. Any and all video footage of B-2 Units’ entrance area at U.S.P. Tucson on
August 11, 2016 between 6:30 am and 7:05 am.

RESPONSE: None.

14. Any and all video footage of B-2 Units’ entrance area at U.S.P. Tucson on
November 13, 2016 between 6:40 am and 6:58 am.

RESPONSE: None.

15. Any and all video footage of B-2 Units’ entrance area at USP Tucson on -
May 25, 2017 between 8:55 am and 9:35 am.

RESPONSE: None.

16. A complete copy of the U.S. Department of Justice Federal Bureau of
Prisons Program (Policy) Statement #3420.11 and #1210.24.

-4-

 

 

 

 
 

o © SI Dw KR w& Lb

10
11
12
13
14
15

17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 10 of 54

RESPONSE: Please see. Program Statement 3420.11, Standards of
Employee Conduct, and Program Statement 1210.24, Office of Internal Affairs,
provided herewith.

DATED this 2nd day of July, 2018.

ELIZABETH A. STRANGE

First Assistant United
District of Arizo

Attorney

  
 
 
  

/s/ Michael A. Ambri
MICHAEL A. AMBRI
Assistant U.S. Attorney
Attorneys for Defendant

Copy of the foregoing served by first class U.S. mail this 2nd day of July, 2018, to:

Edward J. Gladney

No. 80179-279

USP Coleman II

P.O. Box 1034

Coleman, FL 33521
VS

i fepta—
ys /s/ Lorna Conlisk

 

 

 

 
 

 

 

Lase 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 11 of 54 <y
oi

c

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona
MICHAEL A. AMBRI
Assistant U.S. Attorney
State Bar No. 021653
United States Courthouse
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
peephone: oa0 620 7300
mail: michael.ambri@usdoj.gov
Attorneys for Defendant United States of America

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

rz dJ. Glad 4:17-CV-0427-DCB
dward J. Gladney,
y DEFENDANT’S RESPONSES

Plaintiffs, TO PLAINTIFF’S FIRST SET
OF REQUESTS FOR ADMISSIONS

vs.
United States of America,

Defendant.

 

 

 

Defendant hereby responds to Plaintiff's Requests for Admissions dated May 11,

2018:

REQUESTS FOR ADMISSIONS AND ANSWERS
——SS ES ER AMM SIONS AND ANSWERS

1. The Plaintiff's Housing Unit assignment on May 19, 2016, was B-2 Unit
while he was confined at U.S.P. Tucson.

RESPONSE: Admit.

2. The Assailant’s Housing Unit assignment on May 19, 2016, was D-1 Unit.

RESPONSE: Defendant objects that the request is compound and
“assailant” is argumentative. Defendant does not admit any facts not expressly
admitted herein including but not limited to whether Plaintiff was assaulted and if
so by whom. Defendant admits only that. Plaintiff's alleged assailant Terrell
Powell was assigned to D-1 Unit on May 19, 2016. Defendant denies any

remaining allegations of the request.

 

 
 

oC ODN DWH KR WwW Pp we

10
11
12
13
14
15
16

17.

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 12 of 54

3. Assailant Terrell Powell received an incident report for being out-of-
bounds, prior to the May 19, 2016 sexual assault on Plaintiff.

RESPONSE: Deny.

4. On May 19, 2016, it was standardized B.O.P. policy and procedure that
each Housing Unit at U.S.P. Tucson (including B-2 Unit) be staffed with two Housing
Unit Officers.

RESPONSE: Defendant objects that the statement is vague as to
“standardized B.O.P. policy and procedure” and as to the time of day. Defendant
admits only that, on May 19, 201 6, housing units including B-2 Unit were staffed
with two housing unit officers during the evening shift, but not on the day shift.
Defendant denies any remaining allegations of the request.

5, On May 19, 2016, between the hours of 9:01am-10:05am, Housing Unit
Officer B. Westling was the only Housing Unit Officer staff (on duty) in B-2 Housing Unit
at U.S.P. Tucson.

RESPONSE: Admit.

6. On May 19, 2016, it was B.O.P. standardized policy requiring Housing
Unit Officers to verify inmate’s identities and housing assignments before allowing them
access into a Housing Unit at U.S.P. Tucson.

RESPONSE: Defendant objects that the statement is vague as to “B.O.P.
standardized policy.” Deny.

7. On May 19, 2016, it was required that all inmates have their I.D. in their
possession.

RESPONSE: Admit.

8. On May 19, 2016, Officer B. Westling breached his duty of care by failing
to verify Assailant’s Housing Unit Assignment before granting him access to enter
Plaintiff's Housing Unit (B-2).

RESPONSE: Deny.

 

 

 
 

NR ea ea ea ea i
eK Oo ODO ON DAW BR WH HY KF COC

NY NY NH YH NY bb
ao NN NH KR WH

oC ON DAW BR WHY

NO
i)

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 13 of 54

9. On May 19, 2016, Officer B. Westling failed to “follow instructions or
procedures,” which was/is a “Classification 3” case of misconduct pursuant to B.O.P.
Program Statement 1210.24(7)(c).

RESPONSE: Defendant objects that the statement is compound.
Defendant admit only that P.S. 1210.24(7)(c) includes “failure to follow
instructions” as an example of a Classification 3 case. Defendant denies any
allegation that Officer Westling failed to follow instructions or that he committed
any type of misconduct with respect to events on May 19, 2016.

10. On May 19, 2016, Officer B. Westling created a “Breach of security or
safety in a D.O.J. program or operation,” which was/is a “Classification 2” case of
misconduct pursuant to B.O.P. Program Statement 1210.24(7)(b).

RESPONSE: Defendant objects that the statement is compound.
Defendant admits that P.S. 1210.27(7)(b) includes “Breach of security or safety in
a DOJ program or operation resulting in escape or serious injury” as an example
of a Classification 2 case. Defendant denies any allegation that Officer Westling —
created a breach of security or safety in a.D.O.J. program or operation or that he
committed any type of misconduct with respect to events on May 19, 2016.

11. Plaintiff has reported both physical and psychological symptoms,
originating from the May 19, 2016 sexual assault incident at U.S.P. Tucson.

RESPONSE: Defendant objects that the statement is vague as to the
nature of reports and as to the definition of physical and psychological
symptoms. Defendant cannot account for all of Plaintiff's statements or to whom
Plaintiff has made statements, and Defendant is unsure of what Plaintiff means by
physical and psychological symptoms, and therefore is without sufficient
information to admit or deny. Defendant also objects that the statement is
argumentative. Defendant does not admit any allegations not specifically
admitted herein including but not limited to the truth of any reports by Plaintiff.

Defendant admits only that Plaintiff has reported that Plaintiff has experienced

-3-

 

 

 

 
 

SCS OSI DNA BRP Ww KG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 14 of 54

anxiety, nightmares, shortness of breath, night sweats, and flashbacks that he
claims to be related to events on May 19, 2016.

12. On May 19, 2016, Officer B. Westling was aware of his employer's
(B.O.P.) Program Statements (policies and procedures) yet either willfully or negligently
failed to adhere to them.

RESPONSE: Defendant objects that the statement is compound.
Defendant also objects that the statement is vague as to which Program
Statements. Defendant denies any allegation that Officer Westling knowingly,
willfully, negligently or otherwise failed to adhere to BOP Program Statements,
policies or procedures with respect to events on May 19, 2016.

13. Pursuant to Federal Bureau of Prisons Program Statement, regarding the
Standards of Employee Conduct, 3420.11(6):"Inattention to duty in a correctional
environment can result in escapes, assaults, and other incidents. Employees are
required to remain fully alert and attentive during duty hours.”

RESPONSE: Defendant objects that the request misstates the overall
content of the referenced section. Defendant admits only that P.S. 3420.11(6)
states, in part: “Inattention to duty in a correctional environment can result in
escapes, assaults, and other incidents. Employees are required to remain fully
alert and attentive during duty hours.”

14. On May 19, 2016, between the hours of 9:01am-10:05am, Defendant
U.S.A. failed to provide adequate officer monitoring of an out-of-bounds inmate, on B-2
Unit at U.S.P. Tucson.

RESPONSE: Deny.

15. On May 19, 2016, between the hours of 9:01am-10:05am, Defendant
U.S.A. failed to provide the sufficient amount of Housing Unit Officers to B-2 Unit at
U.S.P. Tucson.

RESPONSE: Deny.

16. On May 19, 2016, Plaintiff was known or appeared to be “feminine” and/or

-4.

 

 
 

Co GF THD nA BP WH HO we

VY NY NY NY NY NY NY NY KB BB Be ew YL moe a
Oo “SN WN A BP WH HO oO OD OH NN HAW BR WH NY KF CO

 

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 15 of 54

transgender in demeanor and/or personality.

RESPONSE: Defendant objects that the statement is vague as to “feminine
and/or transgender in demeanor and/or personality”. and as to whom this
knowledge or perception is ascribed. Defendant admits only that Plaintiff
identified himself as transgender or feminine and, on or about July 21, 2016,
received a diagnosis of gender dysphoria.

17. | Feminine and/or transgender prisoners housed at male Penitentiary (High-
Security) institutions are at a particular risk for assaults, in general.

RESPONSE: Defendant objects that the statement is vague as to
“feminine,” “particular risk” and the nature of “assaults.” Defendant is unable to
admit or deny the statement in its current form. Defendant admits only that risk
for victimization is screened on a case-by-case basis, based on a number of
factors, and the level of risk varies from inmate to inmate.

18. Plaintiff was diagnosed with sleep apnea and hypertension after the
incident involving the sexual assault.

RESPONSE: Defendant objects that the request is compound and
argumentative. Defendant does not admit any facts not expressly admitted
herein including whether or not a sexual assault occurred or any connection
between any diagnoses and Plaintiff's alleged assault. Defendant admits only
that Plaintiff received a diagnosis of sleep apnea on October 31, 2016, and a
diagnosis of hypertension on November 22, 2016, though symptoms of both
conditions predate May 19, 2016.

DATED this 13 day of June, 2018.

ELIZABETH A. STRANGE

First Assistant United States Attorney
s/WMichaelA. Ambri -

MICHAEL A. AMBRI
Assistant U.S. Attorney
Attorneys for Defendant

 

 

 
 

Co Oo ND A BR WO NH

MN NY NNN NH NK DW HK
eI A AKON fF FSF Ge RAAQAARBAEOS

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 16 of 54

Copy of the foregoing served by first class U.S. mail this 2nd day of July, 2018, to:

Edward J. Gladney

No. 80179-279

USP Coleman II
P.O. Box 1034

Coleman, FL 33521

x
wie

_f

a
./s/ Lorna Conlisk

 

 

 
 

Co PFN DW BR WwW wB Ke

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 17 of 54

 

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona
MICHAEL A. AMBRI
Assistant U.S. Attorney
State Bar No. 021653
United States Courthouse
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
pelephone: 220620 7300
mail: michael.ambri@usdoj.gov
Attorneys for Defendant United States of America

_ IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Edward J. Glad 4:17-CV-0427-DCB
ward J. Gladney,
¥ DEFENDANT’S RESPONSES

Plaintiffs, TO PLAINTIFF’S SECOND SET
OF REQUESTS FOR ADMISSIONS

vs.
United States of America,

Defendant.

 

 

 

Defendant hereby responds to Plaintiff's second set of requests for admissions.
REQUESTS FOR ADMISSIONS AND RESPONSES

1. On May 19, 2016, Federal Bureau of Prisons’ policy (and/or procedure)
required all Housing Unit Officers at U.S.P. Tucson to verify all inmates’ identities and
housing assignments prior to allowing him to enter any housing unit at U.S.P. Tucson.

RESPONSE: Deny.

2. The Defendant/Defendant'’s attorney has reviewed video footage of the
events surrounding the “alleged” events described in the Plaintiff's civil complaint.

RESPONSE: Defendant objects that “the events surrounding the alleged
events described in the Plaintiff's civil complaint” is vague and ambiguous.
Defendant further objects that whether or not Defendant or Defendant’s attorneys
reviewed video footage in connection with this action is protected from

disclosure by the work product doctrine. Defendant admits only that, in

 

 

 
 

oF ND WHA BR WH Dw we

SXRPRPPRPRNMNY eee een DLL
oOo nN ND WD BF WH Se SO wo Oo SN NN DAW KR WH BH pe S

 

 

tase 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 18 of 54

investigating Plaintiff's complaint to prison staff on or about March 20, 2016, at
least one BOP investigator reviewed video footage of B-2 unit.

3. On May 19, 2016, between the hours of 9:01am — 10:05am, Officer B.
Westling did not identify any inmate by |.D. card prior to allowing them to enter B-2 unit
at U.S.P. Tucson.

RESPONSE: Defendant is unable to admit or deny this request at this time.
Defendant will supplement.

4. On May 19, 2016, during his entire day shift duty hours, Officer B.
Westling did not identify any inmate by |.D. car prior to allowing them to enter B-2 Unit
at U.S.P. Tucson. |

RESPONSE: Defendant is unable to admit or deny this request at this time.
Defendant will supplement.

5. On May 19, 201 6, Federal Bureau of Prisons required each Housing Unit
at U.S.P. Tucson, including B-2 Unit, be staffed with a minimum of two Housing Unit
Officers.

RESPONSE: Deny. There was to be one officer during the day shift and
night shift, and two officers during the evening shift.

6. On May 19, 2016, Warden J.T. Shartle was aware that B-2 Unit, at U.S.P.
Tucson, only had one Housing Unit Officer on duty during day shift.

RESPONSE: Defendant objects that the request seeks information that is
not relevant to the claims or defenses.

7. On May 19, 2016, between the hours of 9:01am — 10:05am, Officer B.
Westling properly performed all of his duties as a Housing Unit Officer on B-2 Unit at
U.S.P. Tucson.

RESPONSE: Defendant objects that “properly performed all of his duties”
is vague, ambiguous and overbroad. Defendant admits that Officer B. Westling
did not violate BOP policies and did not cause any harm to Plaintiff.

8. On May 19, 2016, being trained, Housing Unit Officer B. Westling was

~2-

 

 

 
 

COPY DN BRB WH HO we

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 19 of 54

Housing Unit Officers were staffed on duty on B-2 Unit at USP Tucson?

RESPONSE: One.

9. On May 19, 2016 between the hours of 9:01 am-10:05 am, was there a
failure to provide adequate monitoring and Staffing of B-2 Unit at USP Tucson?

RESPONSE: No.

10. Due to a lack of Housing Unit policy implementation on May 19, 2016, did
prison staff create or maintain an “unreasonable risk” of injury for all inmates, including
Plaintiff, housed on B-2 Unit at USP Tucson?

RESPONSE: Defendant objects that the interrogatory is compound,

argumentative and assumes facts that are not established. Defendant does

not by answering this request admit any facts implied in the request
including, without limitation, any “lack of Housing Unit policy
implementation.” Regarding whether prison staff created or maintained an

unreasonable risk of injury for inmates, including Plaintiff, housed on B-2

Unit, Defendant answers no.

11. Is Plaintiff a Transgender?

RESPONSE: Defendant:is without knowledge and information concerning

the subject matter of the interrogatory. To Defendant’s knowledge, Plaintiff

self-identifies as transgender. ,

12. On May 19, 2016 between 9:01 am-10:05 am, did staff at U.S.P. Tucson
have the discretion to have only one Housing Unit Officer stafféd on duty on B-2 Unit?

RESPONSE: Yes.

13. When and why was the assailant (Terell Powell) transferred to different
prison after the incident

RESPONSE: Defendant objects that “assailant” is compound,

argumentative and assumes facts that are not established. Defendant does

not admit that there was an assault or that inmate Powell is an assailant.

Defendant objects that the requested information is subject to the Privacy

-3-

 

 

 
Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 20 of 54

Act of 1974, 5 U.S.C. § 552a, which prohibits disclosure.

14. Did assailant Terell Powell receive any incident report for being in an
unauthorized area (out-of-bounds) at any time prior to him venturing to B-2 Unit on May
19, 2016?

RESPONSE: Defendant objects that the interrogatory is compound,

argumentative and assumes facts that are not established. Defendant does

not admit any facts that are not expressly admitted herein. Defendant

objects that the requested information is subject to the Privacy Act of 1974,

5 U.S.C. § 552a, which prohibits disclosure.

10 15. At any time after the May 19, 2016 incident on B-2 Unit at U.S.P. Tucson,

oO AeA NT DN HA BR WD VNB

11 | did the victim (Plaintiff) report any injuries suffered to any staff member at U.S.P. Tucson,

12; F.T.C. Oklahoma City, U.S.P. Beaumont, or U.S.P. Coleman 2?

13 RESPONSE: Defendant objects that “incident” is vague and ambiguous.
14 Defendant objects that “incident” and “victim” argumentative and assume
15 facts that are not established. Defendant objects that the interrogatory is
16 vague and ambiguous as to whether it concerns injuries to Plaintiff or
17 injuries to staff at USP Tucson, FTC Oklahoma City, USP Beaumont or USP
18 Coleman 2. Defendant objects that the interrogatory is vague as to whether
19 “any injuries” refers to injuries related to “the May 19, 2016 incident,” which
20 Defendant assumes is a reference to Plaintiff's alleged assault, or injuries
2] related to another matter. Defendant objects that the interrogatory is vague
22 as to what constitutes a “report.” Following the alleged assault, Plaintiff
23 acknowledged having suffered no injuries.
24 16. In a Maximum Security United States Penitentiary, are

25 | transgender/feminine inmates at a particularly higher risk for assaults than the general
26 | prison population?
27 RESPONSE: Defendant objects that the interrogatory is vague as to the

28 meaning of “feminine”, “particularly higher risk,” and the nature of

~4-

 

 

 
 

Co FO TD WH BR WH PO 4s

BRY YY YN YY NH Be YH LY
ew AM ALF NE SEOeUREAERES TES

 

pase 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 21 of 54

Served by first class U.S. mail this 31st day of August, 2018:

Edward.J. Gladney
No. 80179-279

USP Coleman II
P.O. Box 1034
Coleman, FL 33521

/s/ Michael A. Ambri

 

 

 
 

oF STD MH BR Ww PB we

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 22 of 54 <

>,
Ss
ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona
MICHAEL A. AMBRI
Assistant U.S. Attorney
State Bar No. 021653
United States Courthouse
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520-620-7300
Email: michael.ambri@usdoj.gov
Attorneys for Defendant United States of America
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
Edward J. Gladney, 4:17-CV-0427-DCB
Plaintiffs, DEFENDANT’S RESPONSES
TO PLAINTIFF’S THIRD SET OF
vs. REQUESTS FOR ADMISSIONS

United States of America,

Defendant.

 

 

Defendant hereby responds to Plaintiffs third set of requests for admissions.
PLAINTIFF’S THIRD SET OF REQUESTS FOR ADMISSIONS

1. In the year 2016, Plaintiff signed and dated a form (“Separatee Form’)
verifying she was threatened by or was otherwise fearful of Terell Powell after the alleged
assault.

RESPONSE: Defendant admits only that Plaintiff signed a “Notification of

Central Inmate Monitoring (CIM) Classification or Declassification” form on —

or about June 28, 2016. Defendant denies all further allegations.

2. Transgender inmates should be supervised more closely in a United States
Penitentiary.

RESPONSE: Deny. Inmate risk assessment is individualized and includes

multiple factors. The level of risk varies from inmate to inmate.

 

 

 
 

 

fase 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 23 of 54

3. Inmate Terell Powell received an_ incident report for “Being In An
Unauthorized Area” prior to the alleged May 19, 2016 sexual assault at USP Tucson.

RESPONSE: Defendant objects that the request seeks information that is
not relevant to the claims or defenses. Defendant further objects that
disclosure of whether or not inmate Terrell Powell received an incident
report is prohibited by the Privacy Act, 5 U.S.C. § 552a. Defendant further
objects that the request is overbroad and irrelevant to the extent it is not
limited to time or location.

4, Transgender prisoners are an “Identifiable Group” of prisoners.

RESPONSE: Defendant objects that “identifiable group” is undefined, vague

and ambiguous.

5. Even if prison officials don’t know about the risk of harm to a particular
prisoner, they may be liable for policies or conditions that are dangerous to all prisoners.

RESPONSE: Defendant objects that the request calls for a conclusion of

law. Defendant further objects that the request is not sufficiently specific as

to the circumstances described. Defendant further objects that the request
calls for information that is not relevant to the claims or defenses.

6. The failure of Plaintiff to give prison officials “advance notice” of a possible
threat on May 19, 2016 is not dispositive if there was other evidence that prison officials
know of a risk of harm to Plaintiff.

RESPONSE: Defendant objects that the request calls for a conclusion of

law. Defendant further objects that the request is not sufficiently specific as

to the circumstances described.

7. Inmate Terell Powell was transferred to a different institution shortly after
the alleged May 19, 2016 sexual assault.

RESPONSE: Defendant objects that the request seeks information that is

not relevant to the claims or defenses. Defendant further objects that

disclosure of when inmate Terrell Powell was transferred is prohibited by the

-2.

 

 

 

 
 

CS FY DA KR WwW DO LY

10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

pase 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 24 of 54

Privacy Act, 5 U.S.C. § 552a. Without waiving is objections, Defendant

admits only that Terrell Powell was transferred sometime after May 19, 2019.

8. Inmate Terell Powell was present in B-2 Unit at USP Tucson on May 19,
2016 during the day shift hours.

RESPONSE: Admit.

9. One reason all inmates were/are required to keep their |.D. cards on their
person was/is so officers can readily determine whether or not he is in an authorized area.

RESPONSE: Defendant admits only that ID cards help officers identify and

monitor inmates. Defendant denies all further allegations.

10. Even if prison officials don’t know about the risk of harm to a particular

' prisoner, they can be liable for policies or conditions that are dangerous to an identifiable

group of prisoners.
RESPONSE: Defendant objects that the request calls for a conclusion of
law. Defendant further objects that the request is not sufficiently specific as
to the circumstances described. Defendant further objects that “identifiable
group” is undefi ned, vague and ambiguous. Defendant further objects that
the request calls for information that is not relevant to the claims or
defenses.
11. | Transgender inmates are an identifiable group of prisoners.
RESPONSE: Defendant objects that “identifiable group” is undefined, vague
and ambiguous.
12. Prison officials may be held liable if they place a prisoner in a situation of
danger from others who are known to be aggressive and violent.
RESPONSE: Defendant objects that the request calls for counsel’s legal
analysis and opinion. Defendant further objects that the request is not

sufficiently specific as to the circumstances described.

 

 

 
 

Oo Oe ND HW BR WwW HH we

BRP YY YBN NN NY BeBe Be eB ew DW en Ln iL
SAA MA HH KF DSGeoe we IA AAR APH AES

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 25 of 54

13. Inmate Terel! Powell was placed in the Special Housing Unit (SHU) the day
after the alleged May 19, 2016 sexual assault.

RESPONSE: Defendant objects in that the request seeks information that is

not relevant to the claims or defenses. Defendant further objects that

disclosure of whether or not inmate Terrell Powell was placed in the Special

Housing Unit is prohibited by the Privacy Act, 5 U.S.C. § 552a.

(Yes, he was placed in the SHU on May 20, 2016.)

14. Inmate Terell Powell received an incident report for “Being In An
Unauthorized Area” on May 20, 2016.

RESPONSE: Defendant objects that the requested information is not

relevant to the claims or defenses. Defendant further objects that disclosure

of the requested information is prohibited by the Privacy Act, 5 U.S.C. § 552a.

15. Prison officials may be liable if they fail to protect prisoners who are obvious
victims.

RESPONSE: Defendant objects that the request calls for legal analysis and

opinions of counsel. Defendant further objects that the request is not

sufficiently specific as to the circumstances described. Defendant further

objects that “obvious victims” is undefined, vague and ambiguous.

16. Prison officials knew or reasonably should have known Plaintiff was
Transgender on May 19, 2016.

RESPONSE: Deny.

17. Plaintiff has a “CIM Case” due to the alleged assailant Terell Powell.

RESPONSE: Defendant objects that the request seeks information that is

not relevant to the claims or defenses. Defendant further objects that

disclosure of whether or not Plaintiff has a CIMS assignment of Separation

from Powell is prohibited by the Privacy Act, 5 U.S.C. § 552a, and is

privileged, law enforcement information.

18. Prison officials know or reasonably should have known Plaintiff was a

4.

 

 

 
 

 

 

base 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 26 of 54
1] Homosexual on May 19, 2016.
2 RESPONSE: Defendant objects that the request seeks information that is
3 not relevant to the claims or defenses.
4 19. Inmate Terell Powell is listed/named on Plaintiffs Separatee Data form.
5 RESPONSE: Defendant objects in that “Separatee Data form” is vague,
6 ambiguous and undefined. Defendant is unaware of such a form. Defendant
7 further objects that the request seeks information that is not relevant to the
8 claims or defenses, Defendant further objects that disclosure of whether
9 inmate Terell Powell is listed as Plaintiff's separatee is prohibited by the
10 Privacy Act, 5 U.S.C. § 552a, and is privileged, law enforcement information.
11 20. On May 19, 2016, at USP Tucson, inmates were required to keep their I.D.
12] Cards in their possession to help staff determine whether or not an inmate is in an
13 | unauthorized area of the institution.
14 RESPONSE: Defendant admits that, on May 19, 2016, inmates were required
15 to keep their I.D. cards in their possession. Defendant admits that one
16 reason was that the I.D. card may help staff determine whether or not an
“17 inmate is in an unauthorized area of the institution.
18 21. Based on the May 19, 2016 video footage, inmate Terell Powell did not
19} identify himself (by !.D.) to Officer B. Westling when or before he entered B-2 Unit at USP
20} Tucson.
21 RESPONSE: Deny “based on the May 19, 2016 video footage.” Defendant
22 has found no video footage showing inmate Powell entering B-2 Unit on May
23 19,2016. Defendant is unable to admit or deny whether inmate Powell
24 identified himself by ID card to Officer Westling. It was not required nor
25 practical for officers to identify all inmates by ID card prior to the inmates
26 entering a housing unit. Officer Westling typically patted down inmates on
27 a random basis or if the inmate raised attention by, for example, bulging
28 pockets, jacket or apron. In connection with such a pat-search, Officer
-5.

 

 

 

IT
 

NY N NY NY NY NY NY DY DYN Be Be Be ee Ke ee oe oe UL
ao yA Dn A FF WwYWN SF DO MHD WH BR WwW He OC

oOo Aa ND mH FR WY NY

 

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 27 of 54

Westling typically identified the inmate by ID card. It is unknown to
Defendant whether this occurred with respect to inmate Powell.

22. Based on the May 19, 2016 video footage, Officer B. Westling did not

prevent inmate Terell Powell from entering B-2 Unit at USP Tucson.

RESPONSE: Deny “based on the May 19, 2016 video footage.” Defendant
has found no video footage showing inmate Powell entering B-2 Unit on May
19, 2016. Admit that inmate Powell entered B-2 Unit on May 19, 2016.

23. All inmates were required to display their ID cards to the Housing Unit

Officer(s) prior to entering any Housing Unit at USP Tucson on May 19, 2016.

RESPONSE: Deny.

24. If an inmate feels threatened by another inmate, the inmates may be

physically separated by submitting a Separatee Data Form.

RESPONSE: Defendant objects that “Separatee Data Form” is vague,
ambiguous and undefined. Defendant is unaware of a form called a
“Separatee Data Form.” Defendant admits only that an inmate may notify
staff verbally or in writing that the inmate feels threatened by another inmate.

25. There is a Separation Order between Plaintiff and the alleged assailant

Terell Powell.

RESPONSE: Defendant objects that “Separation Order” is vague,
ambiguous and undefined. Defendant is unaware of what is meant by
“Separation Order.” Defendant further objects that the request seeks
information that is not relevant to the claims or defenses. Defendant further
objects that disclosure of whether or not Plaintiff has a CIMS assignment of
Separation from Powell is prohibited by the Privacy Act, 5 U.S.C. § 552a, and
is privileged, law enforcement information.

26. Inmate Terell Powell was subsequently transferred to a different prison after

the Plaintiff signed and submitted a Separatee Data form.

RESPONSE: Defendant admits that Terell Powell was transferred to a

-6-

 

 
 

No NY NN NY NY NY NY NY NO HH B&B ee
SIA A KR HONYD B&B FSF Cae DWVAaR aH 2S

Oo © SN DB mH BP W YN

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 28 of 54

different prison. Defendant objects that “Separatee Data form” is vague,
ambiguous and undefined. Defendant is unaware of a “Separatee Data
form.” Defendant further objects that disclosure of the reason for Terell
Powell’s transfer is prohibited by the Privacy Act, 5 U.S.C. § 552a, and is
privileged, law enforcement information.

27. Inmate Terell Powell is listed in Plaintiff's Central Inmate Monitoring file in

SENTRY.

RESPONSE: Defendant objects that the request seeks information that is
not relevant to the claims or defenses. Defendant further objects that
disclosure of whether or not Plaintiff has a CIMS assignment of Separation
from Powell is prohibited by the Privacy Act, 5 U.S.C. § 552a, and is
privileged, law enforcement information.

28. An inmate could be placed in the Special Housing Unit for “Being In An

Unauthorized Area.”

RESPONSE: Defendant objects that the request seeks information that is
not relevant to the claims or defenses. Without waiving the objection,
Defendant admits that an inmate may be placed in the Special Housing Unit
during an investigation into misconduct, including Being in an Unauthorized
Area. An inmate may also be placed in the Special Housing Unit after the
inmate has been found to have committed the prohibited act of Being in an
Unauthorized Area.

DATED this 6th day of November, 2018.

ELIZABETH A. STRANGE
First Assistant United States Attorney

District of Ari K ys
‘ c

/s/ ‘Michael A: ri

MICHAEL A. AMBRI

Assistant U.S. Attorney

Attorneys for Defendant

 

 
 

C0 oY A WH RB wWH =

oOo nN DH A SFP WH NY YK CO OO FF TDA HD FH BP WO YN KK OD

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 29 of 54

Served by first class U.S. mail this 6th day of November, 2018, to:

Edward J. Gladney
No. 80179-279

USP Coleman II
P.O. Box 1034
Coleman, FL 33521

2, peeks Veo
/s/ Pamela Vavra

 

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 30 of 54 a

‘%
S

§ 541.21 Special Housing Units (SHUs).

Special Housing Units (SHUs) are housing units in Bureau institutions where inmates are securely
separated from the general inmate population, and may be housed either alone or with other
inmates. Special housing units help ensure the safety, security, and orderly operation of
correctional facilities, and protect the public, by providing alternative housing assignments for
inmates removed from the general population.

CFR 1

© 2018 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement. ,

 
 

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 31 of 54 &
‘ %,

a”

§ 4042. Duties of Bureau of Prisons

(a) In general. The Bureau of Prisons, under the direction of the Attorney General, shall--
(1) have charge of the management and regulation of all Federal penal and correctional
institutions;
(2) provide suitable quarters and provide for the safekeeping, care, and subsistence of all
persons charged with or convicted of offenses against the United States, or held as witnesses

or otherwise; .
(3) provide for the protection, instruction, and discipline of all persons charged with or

convicted of offenses against the United States;

USCS 1

© 2017 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

BOTP OPTS

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 32 of 54
TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

FROM: 80179279
TO: Warden PEN 2 &
SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B

DATE: 02/07/2019 01:25:27 PM

To: Warden Pen 2
Inmate Work Assignment: NONE

Good Afternoon. | have been attempting to get in contact with Psychology Services here for nealry 6 months with no success. |
have not been having my Mental Health issues addressed during said timeframe. | have ceased attempting to get
consultations/appointments with the Psychology Services Department here and (per my counsel's advise) will raise the issue ir
my pending Lawsuit which originated at USP Tucson.

Nevertheless, | do need my Mental Health Records form the dates of May 1, 2016 through the Present. | have sent Electronic
Requests to Staff messages to the following Coleman 2 staff:

1. Psychology Services
2. Correctional Services
3. Associate Warden

| am going through this "chain-of-commana” in an attempt to avoid submitting a BP-10 "Sensitive" concerning the Time-
Sensitive matter. Please assist me at your earliest convenience please. Thank you so much.

With All Respect,

Edward J. Gladney, #80179-279, G-2 Unit
Federal Correctional Complex, USP-2
P.O. Box 1034

Coleman, FL 33521

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 33 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

ms ante om om om mee mee tm tk oe tt St ta ms wht OSS het Sat OS a meme as Se tt mt sss See tem oe at mt a Se a mm mo ee

FROM: 80179279
TO: Associate Warden PEN 2
SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B

DATE: 02/03/2019 02:06:36 PM

To: ASSOCIATE WARDEN of PEN 2
Inmate Work Assignment: Compound- PM

| have attempted to get in contact/communicate with Psychology Services here at USP 2 for nearly 6 months with no success. |
have been essentially ignored by the Psychology Services department here in regards to my request for treatment/consultation
appointments, leaving me feeling “abandoned”. | have sent numerous Electronic Requests To Staff messages to said
department.

Therefore, | have ceased my attempts to reach out to Psychology Services here for help with my psychological issues
concerning an incident that occurred at USP Tucson on May 19, 2016, and (with advice from Counsel) will resort to raising the
issue in my current pending case which originated from USP Tucson.

However, | do need my entire Mental Health records from Psychology and | have requested such records via Electronic
Request To Staff on 1/20/2019 to Psychology. After | did not receive any reply, which was anticipated, | contacted Correctional
Services PEN2 on 1/25/2019 also via Electronic Request To Staff. | likewise did not receive any reply (to date). | am reaching
out to you in an attempt to resolve the lack of communication | am having from the Psychology Department here, but
spécifically in regards to my attempts to obtain my complete Mental Health Records from 5/1/2016-present. This request is a
part of the Discovery phase in my present case. Please assist me with this time-sensitive matter at your earliest convenience
please.

With All Respect,

Edward J. Gladney, #80179-279, G2-Unit
Federal Correctional Complex, USP-2
P.O. Box 1034

Coleman, FL 33521

(352)689-7000

 
Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 34 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

‘ecm su mn om fms mms tah as San nse Smet fm Oat nh Dae a) Oeste hate SS etd tah mm mt Pee Sah tt sk sy Mt Em ae st Sy om ome tome om om oe

FROM: 80179279
TO: Correctional Services PEN 2
SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B

DATE: 01/25/2019 12:52:11 PM

To: Correctional Services
Inmate Work Assignment: NONE

| have contacted Psychology Services via TRULINCS Electronic Request To Staff (1/20/19). | have yet to receive any type of
reply, which has been the case for the past 6 months in regards to my attempts to contact the Psychology Department here at
USP Coleman Il. | have ceased attempting to get consultation appointments with my Mental Health issues because | have been
essentially ignored for the past 6 months by Psychology Services here and will have the issue raised in Court Proceedings, per
my Attorneys’ advice.

Currently | am seeking my entire Mental Health Records from the dates of 5/1/2016 through "Present". These mental health
records are to include any TRULINCS Electronic/Paper Cop-Out Request To Staff sent to USP Coleman II Psychology staff
member and dates of any responses. | have contacted Psychology Services (1/20/19) and requested said information, yet |
have not received any type of acknowledgment, yet alone the requested information. Please assist me at your earliest
convenience with this "time-sensitive" matter. | am going up the Chain-of-Command, per policy.

Sincerely,

Edward J. Gladney, #80179-279, G-2 Unit
Federal Correctional Complex, USP-2
P.O. Box 1034

Coleman, FL 33521

 
 

: Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 35 of 54
TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

et smh sue sue mh sup sae Ska Se Set tate ttt eek amet mt Sete oro se met ee

FROM: 80179279

TO: Psychology Services PEN 2

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B
DATE: 07/22/2018 12:48:16 PM

To: Psych
Inmate Work Assignment: none

| need to visit you again regarding my last visit among other things...
Thanks,

Edward Gladney
#80179-279

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 36 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

me tat Ome tae tae tate mm Om om tt oe Oe ae et tts SES FEO Sm tet taut mm mt Ses Oy ty SE aes tt an mma nee om Om tk mm eee mon

FROM: 80179279
TO: Psychology Services PEN 2
SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B

DATE: 01/20/2019 08:23:37 AM

To: PSYCHOLOGY RECORDS
Inmate Work Assignment: NONE

Good Morning:

Please at your earliest convenience send me my Mental Health Records, in its' entirety, between the dates of 05/01/2016 -
01/01/2019. Please, include all emails | have sent to any B.O.P. Psychology Services. Please expedite.

Thank You,

Edward JoRodge Gladney, #80179-279, G2-Unit
Federal Correctional Complex, USP-2

P.O. Box 1034

Coleman, Florida 33521

 
Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 37 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

em ome me ms tm tes em ey kote tk vmstat Sse Ss ans etme em te ee

FROM: 80179279

TO: Correctional Services PEN 2

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B
DATE: 12/19/2018 06:17:39 PM

To: Correctional Services
Inmate Work Assignment: NONE

| have been attempting to get an appointment to speak with the Psychology Services Department here at PEN2 for the past 3-4
months with no success. | have sent Electronic "Requests To Staff" emails on several occassions to Dr. B. Kennedy. | have
asked the Psychology Services Department here at PEN2 if there is a new process for speaking with Psychology Services
here. It has been over a week and | have not received any type of acknowledgment or response. | received a response about 2
months ago but only after | had emailed the AW office for assistance with the same said issue.

Is there a new process other than sending Electronic "Requests To Staff" emails to get an appointment with Psychology
Services here at PEN2? Do we have to go through the AW everytime?

Thank You,
Edward J. Gladney
#80179-279

 
 

, : Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 38 of 54
TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

FROM: 80179279

TO: Psychology Services PEN 2

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B
DATE: 12/09/2018 09:00:09 AM

To: Dr. B. Kennedy
Inmate Work Assignment: None

Good Morning,

| have been attempting to get a consultation with you for about 3 months now but with no success. Is there a new procedure to
see Psychology? if it is, please let me know so that | can speak with you regarding issues in relation to the May 19, 2016
incident at USP Tucson.

Sincerely,
Edward J. Gladney
#80179-279

 

 
as

 

       
 

 

 

 

 

 

 

SP~A0148 INMATE REQUEST TO STAFF corey
TUNE 10
U.S. DEPARTMENT OF JUSTI FEDERAL BUREAU OF PRISONS
TO: (Name and Title of Staff Member) DATE;
“Psycho ogy Jervice Dr 7 October 10 2019
PROM: - REGISTER NO. ;
Edward oT. Gladney SOV79.279
WORK ASSIGNMENT; UNIT:
~ None - G-2

 

 

 

SUBJECT: {Briefly state your guestion or concern
Continue on back, if necessary,
taken. mf necessary,
request,

Dr. Rames,

Please Schedule me te

Cenvienence. Lo have

(Do not write below this Minel* 301749  y ° ) Lh

    

DISPOSITION:

 

Signature Staff Member Date

 

Record Copy - File; Copy ~ Inmate

POF Prescribed by P5511

This form replaces BP-148.076 dated oct 86
and BP-s148.070 APR 94

BREE ry SECTION 6 UNLESS APPROPRIATE FOR Pomtatiy Pornge SECTION 6

 
 

 

: Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 40 of 54
TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

FROM: 80179279

TO: Psychology Services PEN 2

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B
DATE: 10/09/2018 12:07:04 PM

To: "Dr. Ramos/Dr. B. Kennedy
Inmate Work Assignment: NONE

| have attempted to contact you and get an appointment with you several times with no success. | have recently been having
disturbing flashbacks of incidents that occurred at both USP Tucson in May of 2016, and at USP Beaumont in August of 2017. |
have awakened in the middle of nights feeling disoriented, dizzy, and short of breath with a rapid heartbeat after having vivid
nightmares. | have nearly fallen out of my bunk twice within the past 3 weeks or so. | have taken your advice (Dr. Kennedy) and
practiced the Deep Breathing Techniques. This helped initially, but gradually ceased to help at all. Can you please help me in
any way possible? | also need to return and exchange my "Anxiety" workbook. Please schedule me for an appointment as soon
as possible please.

Thank You,
Edward J. Gladney
#80179-279

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 41 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

FROM: 80179279

TO: Correctional Services PEN 2

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B
DATE: 10/12/2018 02:44:10 PM

To: Correctional Services
Inmate Work Assignment: NONE

Good Afternoon:

| have attempted (on numerous ocassions) to get in contact with Psychology Services (for nearly a month) for an appointment
with no success. Please assist me in attempting to speak with Psychology Services, concerning mental health issues, at your
earliest convienence please.

Thank You,
Edward J. Gladney
#80179-279

 

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 42 of 54
TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

00 a eae Sm ee Om eas tet Fa me rank mm tos moat tt ft te ats

FROM: 80179279

TO: Psychology Services PEN 2

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B
DATE: 09/26/2018 12:43:51 PM

To: DR. KENNEDY
Inmate Work Assignment: NONE

Can | please speak with you concerning my medication for anxiety/depression?
Thank You,

Edward Gladney
#80179-279

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 43 of 54
TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

me te mm om ie Ohm ce ts a me et ae ott fat ht Ott fa Se ste Ot mm at mem mame em a

FROM: 80179279

TO: Psychology Services PEN 2

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B
DATE: 09/18/2018 08:45:39 AM

To: Dr. Ramos/ Dr. Kennedy
Inmate Work Assignment: None

Could | please speak with you about changing my Prozac medication. Also, | also need all my medications self-carry if possi
please.

Thank You,
Edward Gladney

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 44 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

FROM: 80179279
TO: Psychology Services PEN 2
SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B

DATE: 04/27/2018 11:34:50 AM

To: Psychology
Inmate Work Assignment: NONE

COULD YOU PLEASE COMMUNICATE WITH HEALTH SERVICES SO THAT | MAY HAVE ALL MY MEDICATIONS "SELF-
CARRY" STATUS? | HAVE ANXIETY AND GOING TO PILL-LINE EVERYDAY IS DIFFICULT FOR ME DUE TO UNWANTED
SOCIAL OCCURANCES.

THANKS,
EDWARD J. GLADNEY
#80179-279

 

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 45 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

FROM: 80179279
TO: Psychology Services PEN 2
SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B

DATE: 12/15/2017 06:41:06 PM

To: PSYCHOLOGY
Inmate Work Assignment: NONE

| am interested in participating in any Psychology programs you offer at the moment.
Thank You,

Edward J. Gladney
#80179-279

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 46 of 54

“

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

eae eae sae mt tse sme sae om tat ttm Sm sk suk mm stmt mem fms ome sme sh meat te me Oma mv estat ett ore ee mmm ee

FROM: 80179279 GLADNEY, EDWARD JORODGE

TO: Psychology Services PEN 2

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B
DATE: 12/12/2017 02:35 PM

To: OSYCHOLOGY
Inmate Work Assignment: NONE

| AM HAVING SUICIDAL THOUGHTS. PLEASE HELP ME AS SOON AS POSSIBLE PLEASE.

ose men ee eee eee ee

USA 000101
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 47 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

Ee eee

FROM: 80179279

TO: Psychology Services PEN 2 ’

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, CLP-G-B
DATE: 12/09/2017 08:27:24 AM

To: PSYCHOLOGY
Inmate Work Assignment: NONE

| AM CONTINUING TO HAVE NIGHT SWEATS, PANIC ATTACKS, HEART PAPITATIONS, EMOTIONAL DISTRESS,
MENTAL ANGUISH, AND OVERALL ANXIETY WHICH ORIGINATED FROM AN INCIDENT AT USP TUCSON IN MAY OF
2016. PLEASE HELP IN ANY WAY POSSIBLE.

THANK YOU,
EDWARD J. GLADNEY
#80179-279

 

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 48 of 54
TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

ee ee)

FROM: Psychology

TO: 80179279 GLADNEY, EDWARD JORODGE
SUBJECT: RE:***Inmate to Staff Message***
DATE: 09/18/2017 08:17 AM

A workbook will be delivered to the housing unit.

>>> ~Al"GLADNEY, ~AIEDWARD JORODGE" <80179279@inmatemessage.com> 9/16/2017 6:29 PM >>>
To: Psychology

Inmate Work Assignment: NONE

Could you give me any workbooks or pamphlets you may have on Coping With Stress and/or PTSD?
Thanks,

Edward Gladney
#80179-279

USA 000109

 
 

 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 49 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: OKL-C-C

pheieiniainhaiehahabniehelninielnielelntelelelelelelalalelelaintet tetot2)-t.11,1,11-1-1-1-11 er

=ROM: Psychology

TO: 80179279
SUBJECT: RE:***Inmate to Staff Message***
JATE: 07/20/2017 07:42:04 AM

fou will be scheduled to speak with a psychologist.

»sychology Services
“TC Oklahoma City ’ :

»>> ~I"GLADNEY, ~4IEDWARD JORODGE" <80179279@inmatemessage.com> 7/19/2017 10:06 AM >>>
fo: Psychology ,
nmate Work Assignment: NONE

have been having nightmares, night sweats, rapid heart beat, panic attacks, and daytime headaches from a past incident at
JSP Tucson...

\nd as a separate issue, | have been diagnosed with Gender Dysphoria, and have yet to receive my issue of Appropriate
Jndergarments.

tegards,
:. Gladney

 
 

Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 50 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

FROM: 80179279 GLADNEY, EDWARD JORODGE

TO: USP/SPC Psychology

SUBJECT: ***Request to Staff*** GLADNEY, EDWARD, Reg# 80179279, TCP-B-B
DATE: 04/13/2017 05:10 PM

To: DR. VU
Inmate Work Assignment: NONE

| would like to speak with you about the continuation/discontinuation of my Hormone Therapy and symptoms of PTSD | am
currently experiencing.

Regards,

Edward J. Gladney
#80179-279

USA 000143
Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 51 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: TCP-B-B

5 et memes Ae Mme aay saat sae ee tong sat reach atm es tae pina cme mt eee cae eek em ke eet ns sat nt mh mt Ot Sah meee Aad 06 yt eae Saks ha fs ad a at ENS PhS OO ADO

FROM: USP/SPC Psychology ‘
TO: 80179279

SUBJECT: RE:***Inmate to Staff Message**

DATE: 11/14/2016 09:52:03 AM

Hi Gladney,
| see Dr. Vu had you scheduled for November 8. We also have you in the support group. We hope to continue to provide these
sérvices.

>>> ~AI"GLADNEY, ~AIEDWARD JORODGE" <80179279@inmatemessage.com> 11/12/2016 8:13 AM >>>
To: DR. HAYDEN
nmate Work Assignment: NONE

'd rather not move to another environment where | am uncomfortable. Since that would be the only option left, | will cease
attempting to seek help/treatment from B.O.P. Psychology and instead, seek help/treatment from “outside” professional
services at my own financial expense if need be. Thank You.

zdward Gladney
#80179-279.
----USP/SPC Psychology on 11/4/2016 10:02 AM wrote:

>

3ladney, °
Ne will schedule you to be seen again as soon as we can. It is possible that we will need to increase your care level and

‘reate a treatment plan for you. Be advised that would result in a move to A-2, as this is where we house all inmates (Care 2
AH) that require intensive treatment.

have also been made aware of your inclusion of your mental health concerns.in your recent Tort Claim. Just so we have the
ame information, | am looking at your psych record and we have been seeing you in-psychology on a monthly basis since May
9-20-16, 7-21-16, 8-16-16 and 9-15-16). We also have you enrolled in a support group that has met 3 times since July (7-28-
6, 10-6-16 and 10-27-16). We provide you these services to assist you with your needs. - Dr. Hayden

>> ~AI"GLADNEY, ~*!EDWARD JORODGE" <80179279@inmatemessage. com> 11/4/2016 7:36 AM >>>
‘o: DR. HAYDEN
imate Work Assignment: NONE

AM CONTINUING TO HAVE NIGHTSWEATS, ANXIETY/PANIC ATTACKS, RAPID HEART. BEATS, PALPITATIONS,
REMORS, AND NIGHTMARES RELATED TO THE INCIDENT BACK IN MAY. IS THERE ANY OTHER HELP FROM
OP/TUCSON PSYCHOLOGY OTHER THAN COGNITIVE THERAPY? I AM REALLY FEELING MORE AND MORE
iEPRESSED WITH MY LIFE.

DWARD GLADNEY
80179-279
 

1 Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 52 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: TCP-B-B

Ct ee eee eee

FROM: USP/SPC Psychology

TO: 80179279

SUBJECT: RE:***Inmate to Staff Message*** .
DATE: 09/13/2016 11:57:02 AM

You are being scheduled for an appointment, please watch the call out.

>>> ~I"GLADNEY, ~SIEDWARD JORODGE" <80179279@inmatemessage.com> 9/12/2016 9:42 AM >>>

To: PSYCHOLGY
Inmate Work Assignment: NONE

| am continuing to have ongoing nightmares, anxiety/panic attacks, rapid heartbeats, shortness of breath and nightsweats. At
night | wake up in a panic from seeing a person face.

Edward Gladney
#80179-279

 

 

 
 

4, ' Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 53 of 54

TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: TCP-B-B

(eam sme meet ome mms att tt kOe Ook nt state ese me Oh fete taste se om mom om mm eat st tant ett ot ott tote Oe et mt fe ee

FROM: USP/SPC Psychology

TO: 80179279

SUBJECT: RE:***Inmate to Staff Message***
DATE: 08/11/2016 08:52:02 AM

We will get you in next week to see you. - Dr. Hayden

>>> ~AI"GLADNEY, ~AIEDWARD JORODGE" <80179279@inmatemessage.com> 8/9/2016 7:02 AM >>>
To: DR. HAYDEN ;
Inmate Work Assignment: N/A

| have been having recurrent nighmares, flashbacks, and panic attacks regarding the PREA incident that occured back in May.
How can | go about getting treatment for this other than the current medications | am taking?

Thank You,
Edward J. Gladney

 
 

t Case 4:17-cv-00427-DCB Document 78 Filed 03/25/19 Page 54 of 54
TRULINCS 80179279 - GLADNEY, EDWARD JORODGE - Unit: CLP-G-B

eh sak kOe vee me seats at emt et smear et om meme See 28 sms areas east see eee eee et

FROM: USP/SPC Health Services

TO: 80179279 GLADNEY, EDWARD JORODGE
SUBJECT: RE:***Inmate to Staff Message***
DATE: 07/19/2016 12:02 PM

sent to the trip coordinator

>>> ~Al"GLADNEY, ~4IEDWARD JORODGE" <80179279@inmatemessage.com> 7/17/2016 10:18 AM >>>

To: DR. ASH

Inmate Work Assignment: NONE

|] WENT TO OUTSIDE MEDICAL ABOUT 3 WEEKS AGO (CARDIOLOGIST). THE DOCTOR STATED THAT HE WOULD
ORDER A STRESS TEST FOR ME, BUT IT HAS TO BE APPROVED BY "FOUR CORNERS’ TO FUND IT. WHAT IS THE
STATUS OF THIS REQUEST?

THANK YOU,
EDWARD J. GLADNEY

USA 000165

 
